DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 is not commensurate with claim 1 from which it depends.  Claim 1 recites that the fill material limits or prevents fluidic transfer between opposite sides of the nanoporous 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7-8, 10-12, 14-15 and 17-28 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Bakajin et al., U.S. Pre Grant Publication 2011/0220574.
     Regarding claims 1 and 3-4, Bakajin discloses a nanoporous membrane comprising single walled, doubled walled or multi-walled carbon nanotubes [abstract].  Paragraph 0057 discloses that the nanotubes have an inner diameter of less than about 6 nm.  Paragraph 0059 discloses that the nanotubes are arranged in an array wherein the nanotubes are aligned substantially parallel to each other and are perpendicular to a substrate.  Paragraph 0067 discloses that the carbon nanotubes provide fluid transport.  Paragraph 0069 discloses that the carbon nanotubes exhibit high permeability since water and gas flow through the carbon nanotubes.  Paragraph 0071 discloses that the carbon nanotubes are embedded in a ceramic or in a polymeric matrix that fills the spaces between carbon nanotubes.  Paragraph 0072 discloses that the carbon nanotubes are opened at both ends.  Paragraph 0105 discloses that the matrix material can be non-permeable.   Paragraph 0198 discloses that the vertically-aligned carbon nanotubes are embedded in a biocompatible gas- and liquid-impermeable polymer matrix.

     Regarding claims 7-8 and 15, figure 1e and paragraph 0021 disclose a nanofiltration cell [product] comprising a feed solution 1; carbon nanotube [CNT] membrane; permeate solution 3; feed chamber [first chamber] 4; and the permeate chamber [second chamber] 5.  Figure 3b shows KCl [having K+] has a diameter smaller than the diameter of the carbon nanotubes.  Figure 3b shows KCl as the empty marker.  Figure 3b shows the dashed lines as the carbon nanotubes.  Paragraph 0240 discloses a concentration gradient.

	
    PNG
    media_image1.png
    329
    567
    media_image1.png
    Greyscale


     Regarding claims 10 and 17, paragraph 0185 discloses that the liquid is blood.  Paragraph 0053 discloses that the term “fluid” can refer to both gas and liquid.

     Regarding claims 11 and 18, the abstract and paragraph 0103 disclose that the membranes can be used for dialysis. Paragraph 0207 discloses kidney dialysis.

      Regarding claim 14, paragraph 0210 discloses that the gas diffusion is more than one order of magnitude greater than the pore diameter wherein the Knudsen diffusion model is applied.


Claims 2, 5, 6, 9, 12-13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims a product as recited in claims 1 and 7, further including less than 95% of the carbon nanotubes have both ends open.  Applicant claims a method as recited in claim 15, further including less than 95% of the carbon nanotubes have both ends open. The closest prior art, Bakajin et al., U.S. Pre Grant Publication 2011/0220574, teaches  a nanoporous membrane comprising single walled, doubled walled or multi-walled carbon nanotubes [abstract].  Paragraph 0057 discloses that the nanotubes have an inner diameter of less than about 6 nm.  Paragraph 0059 discloses that the nanotubes are arranged in an array wherein the nanotubes are aligned substantially parallel to each other and are perpendicular to a substrate.  Paragraph 0067 discloses that the carbon nanotubes provide fluid transport.  Paragraph 0069 discloses that the carbon nanotubes exhibit high permeability since water and gas flow through the carbon nanotubes.  Paragraph 0071 discloses that the carbon nanotubes are embedded in a ceramic or in a polymeric matrix that fills the spaces between carbon nanotubes.  Paragraph 0072 discloses that the carbon nanotubes are opened at both ends.  Paragraph 0105 discloses that the matrix material can be non-permeable.   Paragraph 0198 discloses that the vertically-aligned carbon nanotubes are embedded in a biocompatible gas- and liquid-impermeable polymer matrix. Figure 1e and paragraph 0021 disclose a nanofiltration cell [product] comprising a feed solution 1; carbon nanotube [CNT] membrane; permeate solution 3; feed chamber [first chamber] 4; and the permeate chamber [second chamber] 5.  Figure 3b shows KCl [having K+] has a diameter smaller than the diameter of the carbon nanotubes.  Figure 3b shows KCl as the empty marker.  Figure 3b shows the dashed lines as the carbon nanotubes.  Paragraph 0240 discloses a concentration gradient.  Bakajin fails to teach or provide motivation for less than 95% of the carbon nanotubes having both ends open.
     Applicant claims a product as recited in claim 1, further including a concentration gradient in the absence of a pressure gradient and a voltage gradient as recited in claim 5.  The closest prior art, Bakajin et al., U.S. Pre Grant Publication 2011/0220574, as disclosed above, fails to teach or suggest a concentration gradient in the absence of a pressure gradient and a voltage gradient.
     Applicant claims a product as recited in claim 7, further including absence of a pressure gradient and a voltage gradient as recited in claims 12-13.  The closest prior art, Bakajin et al., U.S. Pre Grant Publication 2011/0220574, as disclosed above, fails to teach or suggest a concentration gradient in the absence of a pressure gradient and a voltage gradient.
     Applicant claims a method as recited in claim 15, further including absence of a pressure gradient and a voltage gradient as recited in claims 19-20.  The closest prior art, Bakajin et al., U.S. Pre Grant Publication 2011/0220574, as disclosed above, fails to teach or suggest a concentration gradient in the absence of a pressure gradient and a voltage gradient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786